Exhibit 10.3

 

STANDARD PACIFIC CORP.

STANDARD TERMS AND CONDITIONS FOR

NON-EMPLOYEE DIRECTOR NONQUALIFIED STOCK OPTIONS

                        Plan

 

SECTION 1 - TERMS OF OPTION

 

STANDARD PACIFIC CORP., a Delaware corporation (the “Company”), has granted to
the director (the “Optionee”) named in the Term Sheet provided to the Optionee
herewith (the “Term Sheet”) a nonqualified stock option (the “Option”) to
purchase any part or all of the number of shares of the Company’s Common Stock,
$0.01 par value per share (the “Common Stock”), set forth in the Term Sheet, at
the exercise price per share (the “Exercise Price”) and upon the other terms and
subject to the conditions set forth in the Term Sheet, these Standard Terms and
Conditions (as amended from time to time), and the Plan specified in the Term
Sheet (the “Plan”). The Option is granted in consideration for the Optionee’s
service as a director of the Company.

 

SECTION 2 - NONQUALIFIED STOCK OPTION

 

The Option is not intended to be an Incentive Stock Option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.

 

SECTION 3 - EXERCISE OF OPTION AND TERM OF OPTION

 

The Exercise Price of the Option is set forth in the Term Sheet. Except as
otherwise provided in these Standard Terms and Conditions and the Plan, the
Option shall be exercisable only if the Optionee serves as a director of the
Company on the date that the Option becomes vested, as set forth in the Term
Sheet and these Standard Terms and Conditions. To the extent not previously
exercised, and subject to termination or acceleration as provided in these
Standard Terms and Conditions and the Plan, the Option shall be fully
exercisable on and after it becomes vested, as described in the Term Sheet and
these Standard Terms and Conditions, to purchase up to that number of shares of
Common Stock as set forth in the Term Sheet. Notwithstanding anything to the
contrary in these Standard Terms and Conditions, no part of the Option may be
exercised after ten (10) years from the grant date set forth in the Term Sheet.

 

To exercise the Option (or any part thereof), the Optionee shall deliver a
“Notice of Exercise” in the form attached hereto as Exhibit A to the Company
specifying the number of whole shares of Common Stock the Optionee wishes to
purchase and how the Optionee’s shares of Common Stock should be registered (in
the Optionee’s name only or in the Optionee’s and the Optionee’s spouse’s names
as community property or as joint tenants with right of survivorship). The
Company shall not be obligated to issue any shares of Common Stock until the
Optionee shall have paid the total Exercise Price for that number of shares of
Common Stock. The Exercise Price may be paid (a) in cash or certified cashiers’
check, (b) by tendering (either physically or by attestation) shares of Common
Stock owned by the Optionee having a “fair market value” (defined in the Plan)
on the date of exercise equal to the Exercise Price (but only if (i) the Company
is not then prohibited by law, regulation, contract or otherwise from purchasing
or acquiring such shares of Common Stock, and (ii) such action will not result
in an accounting charge to the Company), or (c) by any combination of the
foregoing. In addition, the Exercise Price may be paid in such other form(s) of
consideration as the Committee in its discretion shall specify, including
without limitation by loan or by techniques that may result in an accounting
charge to the Company, provided however, that the Company may offer or permit
such assistance or techniques on an ad hoc basis to any optionholder without
incurring any obligation to offer or permit such assistance or techniques on
other occasions or to other optionholders.



--------------------------------------------------------------------------------

Fractional shares may not be exercised. Shares of Common Stock will be issued as
soon as practical after exercise.

 

Notwithstanding the above, the Company shall not be obligated to deliver any
shares of Common Stock during any period when the Company determines that the
exercisability of the Option or the delivery of shares hereunder would violate
any federal, state or other applicable laws, or any contractual obligation of
the Company.

 

SECTION 4 - TERMINATION OF RELATIONSHIP

 

After the effective date of his or her election as a director, if the Optionee
ceases to be a director of the Company for any reason, any Option that is
unexercisable as of such termination date shall remain unexercisable and shall
terminate as of such date, and the Optionee may at any time until the earlier of
twelve (12) months from the date of such termination or the Expiration Date of
the Option (as set forth in the Term Sheet), exercise the Option to the extent
it was exercisable on the date of termination. After such twelve (12) month
period, the Option shall terminate to the extent that it is unexercised.

 

SECTION 5 - CHANGE IN CONTROL

 

Immediately prior to the effective time and date of any Change in Control (as
defined in the Plan), the Option, if and to the extent outstanding at such time
and date, shall immediately vest and become exercisable to the extent that it
has not already vested, and subject to Section 4 hereof, shall be exercisable
until such time thereafter as fixed by the Committee. Notwithstanding the
foregoing, nothing in this Section 5 shall be deemed to limit the authority of
the Committee to (a) affect an adjustment pursuant to Section 12.2 of the Plan,
(b) require the mandatory surrender of the Option pursuant to Section 13.2(iv)
of the Plan, or (c) take any other action with respect to the Option permitted
in Section 13.2 of the Plan that is consistent with the acceleration of vesting
set forth in this Section 5.

 

SECTION 6 - RESTRICTIONS ON RESALES OF OPTION SHARES

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Optionee or other subsequent transfers by the Optionee of any shares of Common
Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by the
Optionee and other optionholders and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.

 

The Optionee hereby acknowledges that, to the extent he or she is an “affiliate”
of the Company (as that term is defined in Rule 144 promulgated under the
Securities Act of 1933, as amended) or to the extent that the shares of Common
Stock underlying the Option have not been registered under the Securities Act of
1933, as amended, or applicable state securities laws, the shares of Common
Stock are subject to, and the certificates representing the shares of Common
Stock shall be legended to reflect, certain trading restrictions under
applicable securities laws (including particularly the Securities and Exchange
Commission’s Rule 144), and the Optionee hereby agrees to comply with all such
restrictions and to execute such documents or take such other actions as the
Company may require in connection with such restrictions.

 

SECTION 7 - INCOME TAXES WITHHOLDING

 

The Company shall not be obligated to issue any shares of Common Stock pursuant
to the exercise of the Option until the Optionee has satisfied in full any and
all taxes and tax withholding requirements as may

 

2



--------------------------------------------------------------------------------

be applicable. Such taxes may be paid by cash or certified cashiers’ check or by
such other forms of consideration as the Committee in its discretion shall
specify. The Committee may, in its discretion, make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required by law to be withheld with
respect to the issuance or exercise of the Option including, but not limited to,
deducting the amount of any such withholding taxes from any amount then or
thereafter payable to the Optionee.

 

SECTION 8 - NON-TRANSFERABILITY OF OPTION

 

Unless otherwise provided in the Term Sheet or by amendment to the Term Sheet,
the Optionee may not assign or transfer the Option to anyone other than by will
or the laws of descent and distribution and the Option shall be exercisable only
by the Optionee during his or her lifetime. The Company may cancel the
Optionee’s Option if the Optionee attempts to assign or transfer it in a manner
inconsistent with this Section 8.

 

SECTION 9 - DISPUTES

 

Any disagreement concerning the Optionee’s Option shall be finally and
conclusively determined as provided in the Plan.

 

SECTION 10 - THE PLAN AND OTHER AGREEMENTS

 

The provisions of the Plan are incorporated into these Standard Terms and
Conditions by this reference. In the event of a conflict between the terms and
conditions of these Standard Terms and Conditions and the Plan, the Plan
controls. Certain capitalized terms not otherwise defined herein are defined in
the Plan.

 

The Term Sheet, these Standard Terms and Conditions and the Plan constitute the
entire understanding between the Optionee and the Company regarding the Option.
Any prior agreements, commitments or negotiations concerning the Option are
superseded.

 

SECTION 11 - NO INTEREST IN SHARES SUBJECT TO OPTION

 

Neither the Optionee (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Optionee shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it.

 

SECTION 12 - NOT A CONTRACT FOR SERVICES

 

Nothing in the Plan, in the Term Sheet, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall (a) confer upon the
Optionee any right to continue to serve as a director of the Company, (b) affect
any right of the Company or its stockholders or directors to remove the Optionee
as a director with or without cause, or (c) confer upon the Optionee any right
to participate in any other program of the Company or any of its subsidiaries
other than the Option under the Plan.

 

SECTION 13 - NOTICES

 

All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered,

 

3



--------------------------------------------------------------------------------

telexed or telecopied to, or, if mailed, when received by, the other party at
the following addresses (or at such other address as shall be given in writing
by either party to the other):

 

If to the Company to:

   Standard Pacific Corp.      15326 Alton Parkway      Irvine, California 92618
     Attention:    Secretary (in the case of all communications except for the
Notice of Exercise); or Stock Option Administrator (in the case of the Notice of
Exercise).

 

If to the Optionee, to the address set forth below the Optionee’s signature on
the Term Sheet.

 

SECTION 14 - SEPARABILITY

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

SECTION 15 - HEADINGS

 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

SECTION 16 - FURTHER ASSURANCES

 

Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.

 

SECTION 17 - BINDING EFFECT

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

4